Case 3:13-cv-00068-GMG-RWT Document 302 Filed 12/10/20 Page 1 of 18 PageID #: 4213




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  MARTINSBURG


   ESTATE OF WAYNE A. JONES,
   by Robert L. Jones and Bruce
   A. Jones, Administrators of the
   Estate of Wayne A. Jones,

                Plaintiff,


   v.                                            CIVIL ACTION NO.: 3:13-CV-68
                                                 (GROH)


   THE CITY OF MARTINSBURG,
   WEST VIRGINIA; PRC. ERIK HERB;
   PFC. DANIEL NORTH; PTLM. WILLIAM
   STAUBS; PTLM. PAUL LEHMAN; and PFC.
   ERIC NEELY,

          Defendants.


              ORDER DENYING MOTION TO STRIKE CHARGING LIEN OF
            ATTORNEY LAMBERT, GRANTING MOTION FOR SETTLEMENT
             APPROVAL AND DISTRIBUTING SETTLEMENT PROCEEDS

         Currently pending before the Court are the Plaintiff’s Motion to Strike Charging

   Lien of Attorney Lambert [ECF No. 278], wherein the Plaintiff moves the Court to strike

   Lambert’s Notice of Attorney’s Charging Lien and the Plaintiff’s Motion for Settlement

   Approval [ECF No..272], wherein the Plaintiff moves the Court to approve the settlement

   agreement reached with the Defendants and distribute the settlement funds. The Court

   considers each in turn below.




                                             1
Case 3:13-cv-00068-GMG-RWT Document 302 Filed 12/10/20 Page 2 of 18 PageID #: 4214




                                        I. MOTION TO STRIKE CHARGING LIEN 1

           On September 1, 2020, the Plaintiff filed a Motion to Strike Charging Lien of

   Attorney Lambert.          ECF No. 278.          Attorney Sherman Lambert (“Lambert”) filed a

   Response in Opposition to the Motion to Strike [ECF No. 281] on September 8, 2020, and

   a Supplemental Response on October 14, 2020 [ECF No. 289]. This Court held an

   evidentiary hearing and heard oral arguments on the motion on October 19, 2020. ECF

   No. 295. After the hearing, both parties submitted their Proposed Findings of Fact and

   Conclusions of Law. ECF Nos. 298 & 300. Thus, this matter has been fully briefed and

   heard, and is ripe for review. For the following reasons, the motion is denied.

       A. Background

           Lambert was initially retained by Robert and Bruce Jones (collectively, “Co-

   Administrators”) to represent the estate of Wayne Jones in its wrongful death action

   against the Defendants. 2 ECF No. 290-1. On March 18, 2013, Lambert and the Co-

   Administrators entered a valid, written contingency fee agreement (“the agreement”),

   wherein Lambert agreed to represent the Plaintiff at trial. As it relates to fees, the

   agreement provided:

           Lawyer’s Fee: Client will pay to Lawyer, as compensation for legal services
           of any out-of-court Settlement, forty percent (40%) of all monies and things
           of value recovered.

           Expenses: Costs in addition to legal fees may include, but are not related
           to, court fees, filing fees, postage fees, facsimile transmissions and

   1       Because an attorney’s charging lien must be attached in the final order distributing settlement funds,
   the Court considers this motion first to determine the proper amount of the charging lien. Syl. pt. 10, Trickett
   v. Laurita, 223 W. Va. 357. 674 S.E.2d 218 (2009).

   2         At the hearing on this motion, it was established that Robert Jones contacted Lambert requesting
   an initial consultation for a possible wrongful death action. After the initial consultation, Lambert assisted
   the brothers in becoming qualified to serve as co-administrators of the estate of Wayne Jones.


                                                          2
Case 3:13-cv-00068-GMG-RWT Document 302 Filed 12/10/20 Page 3 of 18 PageID #: 4215




         reception fees ($1.00 per page), deposition[] fees or transcript fees, costs
         of obtaining bond fees or publication of notice fees, photocopies fees ($0.25
         per page), expert witness fees, federal express or other delivery fees, costs
         for service of process fees, e.g.[,] sheriff or private process server, and
         private Detective fees.

                ....

         Client Termination: Client agrees to pay the law firm the rate of $400.00
         per hour if [the] Client elect[s] to terminate the legal services of the law firm.

   ECF No. 290-1 at 1–2.

         On behalf of the Plaintiff, Lambert filed a complaint on June 13, 2013, commencing

   this action, Estate of Wayne Jones v. City of Martinsburg, Docket No. 3:13-cv-68. ECF

   No. 1. During the discovery process, the Defendants served the Plaintiff with Requests

   for Admissions (“RFAs”) [ECF No. 27], which included requests that the decedent had

   refused to drop his knife after officers commanded him to do so and that he had previously

   been arrested and plead guilty to murder [ECF No. 38-1]. However, the Plaintiff missed

   the thirty-day deadline for answers to RFAs by two days. See ECF No. 58. The

   Defendants moved to deem the requests admitted [ECF No. 58], which the magistrate

   judge granted [ECF No. 75]. Thereafter, on October 15, 2014, this Court granted the

   Defendants’ Motion for Summary Judgment after considering the evidence in the record,

   including the admissions. See ECF No. 162 at 1.

         On October 21, 2014, Lambert filed a Notice of Appeal to the Fourth Circuit,

   appealing the district court’s order on the motion for summary judgment. ECF No. 163.

   Lambert forwarded a letter to the Co-Administrators on November 8, 2014, which included

   a notice from the Fourth Circuit Mediator of the case’s upcoming mediation meeting on

   November 12, 2014. ECF No. 290-1 at 9–13. However, on November 9, 2014, the Co-

   Administrators terminated Lambert as counsel via text message, stating that they had

                                                 3
Case 3:13-cv-00068-GMG-RWT Document 302 Filed 12/10/20 Page 4 of 18 PageID #: 4216




   “lost faith in [him] and [they had] an attorney in Virginia.”3 ECF No. 290-1 at 15. After

   receiving this message, Lambert filed a Motion to Withdraw as Counsel on November 10,

   2014 [ECF No. 281-1 at 56], which the Fourth Circuit granted on January 7, 2015 [id. at

   62]. On August 17, 2020, the Plaintiff reached an agreement with the Defendants for a

   settlement in the amount of $3,500,000.00 while represented by new counsel. ECF

   No..272-1.

             The Plaintiff filed this instant motion requesting that the Court strike Lambert’s

   Notice of Attorney’s Charging Lien, wherein Lambert claimed “any proceeds recovered

   by way of settlement and/or judgment by the court rendered” in this action. ECF No. 208

   at 1. The Plaintiff argues that Lambert is not entitled to the charging lien because he was

   not instrumental in obtaining the settlement fund, and his failure to timely respond to the

   Requests for Admission (“RFAs”) materially and adversely affected the settlement value

   of the case. The Plaintiff also avers that while Lambert is entitled to $132,120.00 in legal

   fees under the agreement, 4 this amount is offset by the Plaintiff’s injuries. 5 Thus, the

   Plaintiff requests that the Court deny Lambert’s charging lien on the settlement and award

   the Plaintiff $43,000.00 in compensation for Lambert’s “bad faith [in] delaying

   distribution.” 6 Lambert requests that the Court award him his “contractual and reasonable”


   3       At the hearing on this motion, the Plaintiff and Lambert both agreed that Lambert was terminated
   by the Co-Administrators.

   4         Lambert’s legal fees are currently held in escrow pending resolution of this motion. ECF No. 272-
   5 at 1.
   5       The Plaintiff states that it expended an additional $350,000.00 in its appeals to the Fourth Circuit
   as a result of the district court’s order granting summary judgment, and in any case, it can be “easily
   estimated” that the Plaintiff’s settlement amount would have increased by at least $132,120.00 without the
   admissions. ECF No. 300 at 12–13.

   6       The amount represents a 6% interest on the settlement funds for a two-month delay in distributing
   the funds and the Plaintiff’s attorney’s fees incurred in this matter. ECF No. 300 at 15.


                                                        4
Case 3:13-cv-00068-GMG-RWT Document 302 Filed 12/10/20 Page 5 of 18 PageID #: 4217




   contingency fee of $1,400,000.00, representing forty percent of the settlement. ECF

   No..298 at 15.

       B. Applicable Law

               1. Attorney’s Right to Impose a Charging Lien

           Under West Virginia Code § 30-2-15, “[a]n attorney shall be entitled for his

   services as such to such sums as he may contract for with the party for whom the service

   is rendered; and, in the absence of such contract, he way recover of such party what his

   services were reasonably worth.” As interpreted by the Supreme Court of Appeals of

   West Virginia, this statute and West Virginia’s common law recognizes an attorney’s right

   to recover unpaid fees by way of a charging lien. Syl. pt. 4, in part, Shaffer v. Charleston

   Area Med. Ctr., 199 W. Va. 428, 485 S.E.2d 12 (1997) (holding that an attorney’s charging

   lien is “the equitable right of an attorney to have fees and costs due the attorney for

   services in a particular action secured by the judgment or recovery in such an action”);

   syl. pt. 1, Fisher v. Mylius, 62 W. Va. 19, 57 S.E. 276 (1907).

           An attorney’s charging lien is “confined to the judgment or fund recovered by him

   as attorney,” syl. pt. 2, in part, Hazeltine v. Keenan, 54 W. Va. 600, 46 S.E.2d 609 (1904),

   and may include fees incurred by the attorney in enforcing his client’s judgment lien rights,

   In re LaRosa, 449 B.R. 258 (Bankr. N.D. W. Va. 2011). 7 Correspondingly, “an attorney

   has no lien upon a fund which he is not instrumental in creating, and which never came

   to his hands.” Syl. pt. 4, Schmertz & Co. v. Hammond, 51 W. Va. 600, 41 S.E. 184 (1902);




   7       See also Syl. pt. 2, in part, Renick v. Ludington, 16 W. Va. 378 (1880) (finding the attorney’s lien
   included “not only the amount necessary to pay for his services and disbursements in the case . . . but also
   the amount necessary to pay for his services and disbursements in any other case, so connected with it as
   to form the basis on which such judgment or decree is rendered, or essential to the realizing of such
   judgment or decree”).

                                                        5
Case 3:13-cv-00068-GMG-RWT Document 302 Filed 12/10/20 Page 6 of 18 PageID #: 4218




   e.g., Glickman v. Scherer, 566 So.2d 574, 575 (Fla. Dist. Ct. App. 1990) (per curium) (“It

   is not enough . . . to support the imposition of a charging lien that an attorney has provided

   his services; the services must, in addition, produce a positive judgment or settlement for

   the client, since the lien will attach only to the tangible fruits of the services.”).

           An attorney is entitled to a charging lien on a judgement or fund if he can

   demonstrate the following four requirements:

           First, there must be a valid oral or written contract between the attorney and
           the attorney’s client or former client. Second, there must be a judgment or
           fund that resulted from the attorney’s services. Third, the attorney must
           have filed notice of his/her intent to assert a charging lien, and such notice
           must have been served on the attorney’s client or former client against
           whose interest in said judgment or fund the lien is sought to be enforced.
           Fourth, notice of the lien must be filed before the proceeds of the judgment
           or fund have been distributed.

   Syl. pt. 8, Trickett v. Laurita, 223 W. Va. 357, 674 S.E.2d 218 (2009). If an attorney

   satisfies these four requirements, he is entitled to, and has properly imposed, an

   attorney’s charging lien on the fund. See id. at 366, 227.

               2. Determining the Amount of the Charging Lien

           Once an attorney properly imposes a charging lien, the court must determine the

   proper amount of the charging lien considering the specific facts of a case. May v. Seibert,

   164 W. Va. 673, 682, 264 S.E.2d 643, 648 (1980). Where an attorney is discharged

   pursuant to a contingency fee agreement, he may recover in quantum meruit for the

   reasonable value of his services rendered up to the time of discharge. 8 Syl. pt. 1, in part,



   8        The Virginia Supreme Court adopted the same rule in Heinzman v. Fine, Fine, Legum & Fine, 217
   Va. 958, 234 S.E.2d 282 (1977). The court recognized that under Virginia’s statute, an attorney is entitled
   to damages in the amount of the fee fixed in the contract if he was discharged by the client after the attorney
   had “performed [services] as contemplated in the contract.” Id. at 962, 285. However, the court
   distinguished damages under contingent fee contracts as “recoveries premised upon conjecture” and stated
   that awarding a discharged attorney his contingency fee was “entirely speculative.” Id. at 964, 286. Thus,

                                                         6
Case 3:13-cv-00068-GMG-RWT Document 302 Filed 12/10/20 Page 7 of 18 PageID #: 4219




   Clayton v. Martin, 108 W. Va. 571, 151 S.E. 855 (1930) (stating the attorney’s “measure

   of damages is not the contingent fee agreed upon, but the value of his services rendered”).

   An attorney can only recover his entire contingency fee in the limited circumstance where

   he was discharged without cause, and the agreement “explicitly provides for the type of

   termination involved in the particular case.” 9 Kopelman & Associates, L.C. v. Collins, 196

   W. Va. 489, 496 n.7, 473 S.E.2d 910, 917 n.7 (1996) (emphasis added).

           The reasonable value of the attorney’s services cannot be compensated

   adequately by “merely multiplying the number of hours spent on the case by a billable

   hourly rate.” Id. at 489, 910. The court must also consider a range of factors, as outlined

   in Aetna Casualty & Surety Co. v. Pitrolo:

           The reasonableness of attorney’s fees is generally based on broader
           factors such as: (1) the time and labor required; (2) the novelty and difficulty
           of the questions; (3) the skill requisite to perform the legal service properly;
           (4) the preclusion of other employment by the attorney due to acceptance
           of the case; (5) the customary fee; (6) whether the fee is fixed or contingent;
           (7) time limitations imposed by the client or the circumstances; (8) the
           amount involved and the results obtained; (9) the experience, reputation,
           and ability of the attorneys; (10) the undesirability of the case; (11) the
           nature and length of the professional relationship with the client; and (12)
           awards in similar cases.

   Syl. pt. 4, in part, 176 W. Va. 190, 342 S.E.2d 156 (1986). Thus, courts have made

   quantum meruit awards in excess of an award based solely on the attorney’s hourly rate.




   the court held that quantum meruit was the most functional and equitable measure of recovery for attorneys
   who were discharged under a contingent fee. Id.

   9        Discharged attorneys are not entitled to the whole contingent fee as a matter of law because of the
   “special relationship of trust and confidence between attorney and client [where] the client may terminate
   the relationship at any time, with or without cause.” Statler v. Dodson, 195 W. Va. 646, 654, 466 S.E.2d
   497, 505 (1995) (quoting Covington v. Rhodes, 38 N.C. App. 61, 65, 247 S.E.2d 305, 308 (1978), review
   denied, 296 N.C. 410, 251 S.E.2d 468 (1979)).

                                                        7
Case 3:13-cv-00068-GMG-RWT Document 302 Filed 12/10/20 Page 8 of 18 PageID #: 4220




   See Covington v. Rhodes, 38 N.C. App. 61, 247 S.E.2d 305 (1978) (affirming lower court’s

   quantum meruit award of $2,000 where hourly rate total was $1032.50).

         When a former client challenges the right to attorney fees or disputes the amount

   of fees claimed, the court must determine the reasonableness of the amount of the

   charging lien through an evidentiary process, such as by holding an evidentiary hearing.

   Trickett, 223 W. Va. at 367, 674 S.E.2d at 228 (“The trial court must first make a

   determination that the attorney fees are reasonable and such determination can only be

   made through the evidentiary process.”) (quoting First Bank of Marietta v. Roslovic &

   Partners, Inc., 138 Ohio App. 3d 533, 545, 741 N.E.2d 917, 926 (2000)). At the hearing,

   the attorney must present evidence of the value of the services rendered for the court to

   consider. See Clayton, 108 W. Va. at 575, 151 S.E. at 857 (denying the attorney’s

   charging lien because the attorney failed to provide an itemization of services rendered

   and stating, “in a suit on quantum meruit for services the value of the services must be

   shown and not left to conjecture”).

         Because the charging lien is an equitable remedy, the former client is “entitled to

   offer evidence of any credits, counterclaims, or defenses[,] as well as to challenge

   whether or not the attorney helped to create the monetary judgment.” Trickett, 223 W.

   Va. at 367, 674 S.E.2d at 228 (quoting First Bank of Marietta, 138 Ohio App. 3d at 545,

   741 N.E.2d at 926). “[I]t is generally recognized that a lawyer’s improper conduct can

   reduce or eliminate the fee that the lawyer may reasonably charge.” Lawyer Disciplinary

   Bd. v. Ball, 219 W. Va. 296, 308–09, 633 S.E.2d 241, 253–54 (2006) (quoting

   Restatement (Second) of the Law Governing Lawyers § 37 (2000)) (alterations omitted).

   The court may reduce or deny compensation to an attorney who engaged in clear and



                                              8
Case 3:13-cv-00068-GMG-RWT Document 302 Filed 12/10/20 Page 9 of 18 PageID #: 4221




   serious violations of duty to a client during representation. Syl. pt. 5, in part, Ball, 219 W.

   Va. at 296, 633 S.E.2d at 241. Considerations relevant to the question of forfeiture

   include: (1) the gravity and timing of the violation, (2) its willfulness, (3) its effects on the

   value of the lawyer’s work for the client, (4) any other threatened or actual harm to the

   client, and (5) the adequacy of other remedies. Id.

      C. Discussion

              1. Attorney Lambert properly imposed a charging lien on the settlement
                 fund.

          Lambert has satisfied the four-part test set forth in Trickett v. Laurita and is

   therefore entitled to a charging lien on the settlement fund. First, there is a valid contract

   between Lambert and the Plaintiff, evidenced by their agreement executed on March 18,

   2013. The agreement defines the scope of Lambert’s representation and details how he

   would be compensated for his legal services. Second, there is a proposed settlement

   fund for the action that Lambert initiated and filed. The Plaintiff argues that this settlement

   did not result from Lambert’s actions and states that the “settlement was reached despite

   his failures to timely respond to the request for admissions and . . . timely object to the

   magistrate judge’s ruling regarding the admissions.” ECF No. 278 at.7. While this may

   be so, Lambert initiated the action for which the settlement was reached, litigated the

   case in the district court, and appealed the action to the Fourth Circuit. See ECF No. 290

   at 9. Thus, this requirement is satisfied. See Trickett, 224 W. Va. at 366, 674 S.E.2d at

   227 (finding that an attorney who was terminated by the client before the case went to

   trial properly asserted a charging lien to “a fund . . . that resulted, to some degree, from

   [the attorney’s] services: the settlement ultimately reached between the parties in the

   underlying litigation”).

                                                  9
Case 3:13-cv-00068-GMG-RWT Document 302 Filed 12/10/20 Page 10 of 18 PageID #: 4222




           Third, Lambert filed his intent to assert a charging lien as evidenced by his Notice

    of Attorney’s Charging Lien, which sought to attach Lambert’s interest in the settlement

    fund. ECF No. 208. He also served the notice on the Plaintiff. ECF No. 209. The

    Plaintiff’s argument that it was notarized on October 15, 2016, does not affect the notice’s

    validity because a notice of lien is not required to be notarized or witnessed, which even

    the Plaintiff acknowledges. ECF No. 278 at 7.

           Fourth and finally, the settlement has not yet been distributed by the Court. The

    Plaintiff briefly argued that Lambert failed to impose a charging lien on the settlement

    fund because he filed his Notice of Charging Lien in 2014, well before there was a “fund

    to attach,” as the parties reached an agreement this year, and the Court has not yet

    approved the settlement. ECF No. 278 at 4. There are some state charging lien statutes

    that direct an attorney to exercise his claim of a charging lien after a judgment is final and

    all residual disputes are concluded. E.g., Va. Code § 54.1-3932 (Virginia’s attorney lien

    statute stating, “In causes of an action for annulment or divorce an attorney may not

    exercise his claim until the divorce judgment is final and all residual disputes regarding

    the marital property are concluded.”). However, West Virginia’s charging lien statute does

    not contain similar language, and the test set forth in Trickett only requires the attorney

    to give timely notice of his intent to attach a charging lien before the fund is distributed by

    the court. See 223 W. Va. at 366, 674 S.E.2d at 227. The court in Trickett also indicated

    that the requirement for timely notice was intended to safeguard the attorney’s claim by

    ensuring the court would include the charging lien in its final order distributing the

    judgment. Id. at 368, 229; see also Aldar Tobacco Group, LLC v. American Cigarette

    Co., Inc., 577 F. App’x 903, 906 (11th Cir. 2014) (finding an attorney’s notice of the



                                                  10
Case 3:13-cv-00068-GMG-RWT Document 302 Filed 12/10/20 Page 11 of 18 PageID #: 4223




    charging lien timely where he filed the lien before the lawsuit had been reduced to

    settlement). In light of the statutory language and Trickett, the Court finds that Lambert

    satisfied this requirement by filing his Notice of Lien before the settlement funds have

    been distributed.

          Thus, Lambert has met the four requirements set forth in Trickett and has properly

    imposed a charging lien to the settlement fund.

                2. Attorney Lambert is entitled to recover in quantum meruit.

          As an initial matter, the appropriate legal standard for determining Lambert’s

    reasonable compensation is quantum meruit. West Virginia case law has consistently

    upheld that where an attorney is discharged, “his measure of damages is not the

    contingent fee agreed upon, but the value of his services rendered.” Syl. pt. 1, in part,

    Clayton, 108 W. Va. 571, 151 S.E. 855. The limited exception for attorneys who are

    discharged without cause does not apply here because the agreement did not explicitly

    provide the circumstances where his termination would be without cause. Thus, Lambert

    may not recover his contingency fee, but may recover the reasonable value of his

    services.

          Moreover, the Court rejects the Plaintiff’s argument that Lambert should be denied

    any compensation for his legal services. Courts are generally reluctant to deny an

    attorney compensation for services performed. See May, 164 W. Va. at 681, 264 S.E.2d

    at 647 (quoting Suffolk Roadways, Inc. v. Minuse, 56 Misc. 2d 6, 287 N.Y.S.2d 965

    (1968)). Although an attorney’s charging lien is an equitable right, and therefore subject

    to setoffs by the former client’s credits, counterclaims, and challenges, it is rare for an

    attorney’s reasonable compensation for his services to amount to zero. For example, in



                                                11
Case 3:13-cv-00068-GMG-RWT Document 302 Filed 12/10/20 Page 12 of 18 PageID #: 4224




    Tunison v. Guthrie, the court found that the attorney had so completely failed to perform

    under his retainer contract that he was “deprive[d] . . . of the right to enforce [the] contract”

    and recover damages for breach, but stated that it was “not to be doubted” that he

    performed services of considerable value and could have been entitled to recovery in

    quantum meruit. 252 F. 526, 530 (4th Cir. 1918). There, a sales agency was on the

    verge of foreclosure. Its attorney promised to negotiate a transfer with another agency,

    wherein the agency would assume the mortgage. Id. at 526. However, the contract did

    not discharge the client’s liability, and the court stated, “All [the attorney] did . . . amounted

    to little more than a transfer of the sales agency . . . with the incidental extension of time

    on the fuel company’s debt.” Id. at 531. The Court found that although the attorney had

    not kept any of his promises to the client, he would have been able to recover

    compensation for the work he did perform in quantum meruit. Id.

           In contrast, courts will deny compensation to attorneys who engage in intentional

    misconduct in violation of the West Virginia Rules of Professional Conduct. “As a matter

    of policy, a lawyer should be regarded as ‘earning’ his fee only when he provides legal

    services to his client in a manner consistent with his professional duties[.]” Kourouvacilis

    v. Am. Fed’n of State, Cnty. & Mun. Employs., 65 Mass. App. Ct. 521, 535 n.22, 841

    N.E.2d 1273, 1284 n.22 (2006). In Lawyers Disciplinary Board v. Ball, 219 W. Va. at 296,

    633 S.E.2d at 241, the Supreme Court of West Virginia stated that complete restitution to

    the attorney’s client was the only adequate remedy where the attorney misappropriated

    his client’s funds by drafting their wills so that his adult sons were the primary beneficiaries.

    The court stated that his “egregious misconduct” was intentional and caused actual harm

    to the client, and therefore complete restitution was required to condemn the misconduct



                                                   12
Case 3:13-cv-00068-GMG-RWT Document 302 Filed 12/10/20 Page 13 of 18 PageID #: 4225




    for the public and to deter other attorneys from doing the same. Id.; see also King v.

    White, 265 Kan. 627, 642, 962 P.2d 475, 486 (1998) (“Attorneys who act unscrupulously

    towards the interests of their client are not entitled to compensation.”); Hoppe v. First

    Midwest Bank of Poplar Bluff, 899 S.W.2d 879, 883 n.4 (Mo. App. 1995) ("Complete

    forfeiture of attorney fees occurs when an attorney's ‘willfully blameworthy' conduct

    clearly and seriously violates the attorney's duties and thereby destroys the attorney-

    client relationship.”) (quoting Int’l Materials Corp. v. Sun Corp., Inc., 824 S.W.2d 890, 895

    (Mo. 1992)).

            The Plaintiff argues that because Lambert “chose to not contest the Court’s order

    deeming the Defendants’ RFAs admitted,” despite being “fully aware of the adverse and

    material impact they would have on the value of the case,” he should forfeit his legal

    fees. 10 ECF No. 300 at 11. It is true that under the West Virginia Rules of Professional

    Conduct, the attorney is responsible for making decisions regarding technical, legal, and

    strategic matters, and that timely filing the answers to the RFAs and any objections was

    Lambert’s charge. W. Va. Rules of Prof’l Conduct R. 1.2 (2009). However, failing to

    timely file answers or objections is more similar to the rule violation in Tunison, where the

    attorney’s legal strategy was ill-conceived and mishandled, rather than the “clear and

    serious violation of [his] duty” in Ball, which violated the client’s trust and best interests. 11


    10       The Plaintiff’s arguments challenging Lambert’s charging lien ring in legal malpractice—that but for
    Lambert’s failure to timely answer the RFAs or object to the magistrate judge’s ruling, the Plaintiff would
    have obtained a greater settlement. If the Plaintiff wished to assert this argument against Lambert for his
    failure to timely answer the RFAs and to object to the magistrate judge’s order, the Plaintiff should have
    brought a negligence claim against Lambert. However, its negligence claim is now time barred. Syl. pt. 1,
    Hall v. Nichols, 180 W. Va. 466, 400 S.E.2d 901 (1990). Thus, the Court will not consider the Plaintiff’s
    time-barred negligence claim when considering any setoffs to Lambert’s lien.
    11       At the hearing, Lambert testified that his plan was to still go to trial with the admissions because
    whether Jones had a knife did not prevent the Plaintiff’s excessive claim, and thus, the admissions were
    not intended to hurt the Plaintiff’s case.

                                                        13
Case 3:13-cv-00068-GMG-RWT Document 302 Filed 12/10/20 Page 14 of 18 PageID #: 4226




    See also King, 265 Kan. at 267 (complete restitution warranted where the attorney forged

    the client’s signature on settlement agreements). Thus, similar to the attorney in Tunison,

    Lambert is still entitled to recover in quantum meruit.

              3. Attorney Lambert is entitled to be awarded his legal fees, costs
                 expended, and attorney’s fees incurred defending the Plaintiff’s
                 motion to strike the charging lien.

           The Court considers the factors outlined in Pitrolo in relationship to the evidence

    presented by the parties in order to determine Lambert’s reasonable compensation.

    Lambert is an experienced attorney, who has litigated similar matters in the Northern

    District of West Virginia. See ECF No. 298 at 10 (citing Steven C. Scott v. City of Ranson

    et al., 3:07-cv-138). Lambert initiated the case by qualifying the Co-Administrators so

    that they could bring the action on behalf of the Estate, and then by filing the complaint in

    this Court. He developed the legal strategy of excessive police force for the case. He

    litigated the matter for over a year and a half, through the pleading, discovery, and motion

    practice phases. He expended in excess of 330 hours on the Plaintiff’s case, and as the

    sole practitioner in his law firm, his commitment to the case limited his time and availability

    to retain new matters. He expended over $16,000.00 in advance costs on behalf of the

    Plaintiff. Lambert testified that he went above and beyond the normal duties of a lawyer

    in order to work with his clients, traveling to meet the Co-Administrators outside of the

    office and outside of normal working hours, and scheduling and coordinating press

    conferences to raise case’s awareness. The Court also heard testimony that the Plaintiff

    was often difficult to reach, making communication difficult. All of these factors convince

    the Court that Lambert made a substantial commitment to the client and the case. See

    Abramson ex rel. Abramson v. Laneko Eng’g, 370 F. Supp. 2d, 498, 503 (S.D. W. Va.



                                                  14
Case 3:13-cv-00068-GMG-RWT Document 302 Filed 12/10/20 Page 15 of 18 PageID #: 4227




    2005) (finding the attorney’s expenditure of a significant amount of money in advance

    costs and frequent communications with the client weighed in favor of a substantial fee

    for the attorney).

            However, other factors temper the fee determination.                  While Lambert’s work

    established the case and must at least be partially credited for leading to the settlement,

    the Plaintiff’s new counsel, the Brown Firm PLLC (“TBF”) spent twice as much time on

    the case. TBF appealed the case three times to the Fourth Circuit, with the first appeal

    specifically addressing the admissions that were admitted from Lambert’s failure to timely

    answer or object.        TBF also negotiated the current settlement agreement with the

    Defendants, in the amount of $3,500,000.00. Thus, TBF did much of the work that led to

    the proposed settlement agreement currently before the Court.

            Considering that Lambert litigated the case through the district court, initiated

    discovery, and developed the case’s legal claim, the Court finds that Lambert is entitled

    to recover his legal fees based on the hourly rate provided in the agreement, the costs

    expended during representation of the Plaintiff, and his attorney’s fees in defending

    against the Plaintiff’s motion to strike the charging lien. Lambert’s itemization of work he

    performed in the case provides that he spent 330.30 hours working on the case, which

    totals $132,120.00 in legal fees based on his hourly rate of $400. ECF No. 279-5 at 22.

    The itemization further provides that he expended $16,598.00 in costs. Id. at 25. Finally,

    his Statement of Attorney’s Fees provides that he has agreed to pay Attorney Black a flat

    fee of $20,000.00 for representing him in defending him against the Plaintiff’s motion to

    strike. Thus, Lambert’s recovery in quantum meruit equals $168,718.00. 12


    12      The Court notes that case law from states that follow the same majority rule as West Virginia
    establishes that outgoing firms that file complaints and participate in some amount of discovery generally

                                                       15
Case 3:13-cv-00068-GMG-RWT Document 302 Filed 12/10/20 Page 16 of 18 PageID #: 4228




        D. Conclusion

            Lambert has properly imposed a charging lien on the settlement agreement.

    Therefore, the Court DENIES the Plaintiff’s Motion to Strike Charging Lien. ECF No. 278.

    The Court finds that Lambert should be AWARDED his quantum meruit award of

    $168,718.00, which equals his legal fees based on his hourly rate, costs expended during

    representation, and attorney’s fees incurred in defending against the Plaintiff’s motion to

    strike. Correspondingly, because Lambert properly attached his charging lien to the

    settlement funds, the Court denies the Plaintiff’s request for 6% interest and attorney’s

    fees.

        II. MOTION FOR SETTLEMENT APPROVAL AND DISTRIBUTION OF FUNDS

            The Plaintiff filed a Motion for Approval of Settlement and Distribution of Funds

    [ECF No. 272], wherein it moves the Court to approve the settlement agreement reached

    with the Defendants and distribute the proceeds thereof. Based on the memorandum of

    law in support of the motion [ECF No. 272-1] and the Agreement of Beneficiaries

    Concerning Distribution of Wayne Jones Settlement Proceeds [ECF No. 272-5], the Court

    finds that all eligible beneficiaries are before the Court and that none have suffered any

    coercion or duress. The Court also finds that there is no evidence of fraud, either upon

    this Court or upon the beneficiaries.




    recover between 10% and 25% of the eventual attorneys’ fees. See Abramson ex rel. Abramson v. Laneko
    Eng’g, 370 F. Supp. 2d, 498, 498 (S.D. W. Va. 2005) (granting the outgoing attorney 10% and the new
    attorney 12%); Borg v. 86th & 3rd Owner, LLC, 2012 WL 234383, No. 08 Civ. 05913 at *9–10 (S.D.N.Y.
    Jan. 24, 2012) (collecting cases where parties who participate in preliminary stages of case "recover[ed]
    between 10% and 25% of an eventual attorneys' fee"). If the Court had used this method in determining
    Lambert’s quantum meruit award, it could have awarded Lambert four and a half (4.5) percent of the
    settlement fund and reached the same conclusion.

                                                      16
Case 3:13-cv-00068-GMG-RWT Document 302 Filed 12/10/20 Page 17 of 18 PageID #: 4229




          For the foregoing reasons, the Court GRANTS the Motion for Settlement Approval

    [ECF No. 272] and APPROVES the settlement agreement.

                                      III. CONCLUSION

          The Court DENIES the Plaintiff’s Motion to Strike Charging Lien [ECF No. 278].

    The Court GRANTS the Motion for Settlement Approval [ECF No. 272] and APPROVES

    the settlement agreement in the amount of $3,500,000.00. Pursuant to West Virginia

    Code § 55-7-7, it is hereby ORDERED that the settlement funds be distributed in

    accordance with the Agreement of Beneficiaries Concerning Distribution of Wayne Jones

    Settlement Proceeds [ECF No. 272-5], with $168,718.00 RELEASED from escrow and

    DISTRIBUTED to Attorney Sherman Lambert. The Plaintiff is DIRECTED to pay the fee

    promptly upon receipt of the settlement proceeds.

          The Clerk is DIRECTED to transmit copies of this Order to all counsel of record

    herein.

          DATED: December 10, 2020




                                              17
Case 3:13-cv-00068-GMG-RWT Document 302 Filed 12/10/20 Page 18 of 18 PageID #: 4230




                                        18
